Citation Nr: 1513731	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-16 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and CT




ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.  He died in October 1989; the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Pension Management Center and Regional Office (RO) in St. Paul, Minnesota.  The Veteran's claims file was subsequently transferred to the RO in Reno, Nevada.   

In September 2013, the appellant testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  From the date of the hearing, the record was held open for 30 days to allow for the submission of additional evidence for consideration.  To date, no additional information or evidence has been received.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The medical evidence of record shows that the Veteran was diagnosed with multiple myeloma in 1988 via bone marrow examination.  His death certificate shows that he died in October 1989.  The immediate cause of death listed on his death certificate was multiple myeloma, which the appellant contends was caused by the Veteran's alleged exposure to herbicides during alleged service in Vietnam.  

Multiple myeloma is a disease for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

During the hearing, the appellant's representative suggested that the Veteran's duties as a communications center specialist may have required him to travel to Vietnam for temporary duty.  He also suggested that the Veteran may have been exposed to herbicides while stationed at Fort Gordon from August 1965 to February 1966, and in Okinawa from February 1966 to May 1967.  Neither the appellant nor her representative has alleged, nor does the evidence of record otherwise suggest, that the Veteran's multiple myeloma had onset during service or may otherwise be related to any other incident of his military service.  Thus, the claim for service connection for the cause of the Veteran's death is dependent on a finding that the Veteran was exposed to herbicides during service.  

The Veteran's DD Form 214 shows that he served in the Army as a communications center specialist from May 1965 to May 1967.  It shows that he had 1 year, 3 months and 4 days of foreign service - USARPAC, and that he was awarded the Vietnam Service Medal, Vietnam Campaign Medal and the National Defense Service Medal. 

In January 2011, the National Personnel Records Center (NPRC) indicated that there was no evidence in the Veteran's file to substantiate that he had any service in the Republic of Vietnam. 

In March 2013, the RO issued a formal finding of unavailability of Federal records and/or information for verification of the Veteran's alleged exposure to herbicides during service.  The RO stated that  in March 2013, the claim was forwarded to the Joint Services Records Research Center (JSRRC) coordinator for review/investigation or concurrence of the absence of sufficient evidence to corroborate or verify the Veteran's alleged exposure to herbicides during service.  Nevertheless, the claims file is absent for any information from any investigation as to whether the Veteran may have been expose to herbicides during service as alleged.  Specifically, the appellant's representative testified that his electronic research suggested that herbicides may have been used at Fort Gordon and in Okinawa prior to or during the times that the Veteran was stationed at those locations.  

To ensure that efforts to verify the Veteran's alleged exposure to herbicides during service have been exhausted, the Board finds that an additional request for information should be made to the JSRRC and the Department of Defense in an attempt to verify whether the Veteran was exposed to herbicides during his military service as alleged.  

Accordingly, the case is REMANDED for the following action:

1. Contact JSRRC or any appropriate source to determine whether the Veteran was exposed to herbicides during the course of his duties as a communications center specialist while stationed at or in:

a.) Fort Gordon for Communications Center Specialist Service School and assigned to STU CO U, USASESCS from August 7, 1965 to October 19, 1965, and STU CO K from October 20, 1965 to February 10, 1966.  Also determine whether the Department of Defense has recognized the use of herbicides at Fort Gordon at any time prior to July 15, 1967.

b.) Okinawa, Japan while serving as a communications center specialist and assigned to USA STRATCOM FAC, Okinawa (rdsg) APO SF 96331 and 96248 from February 16, 1966 to November 20, 1966 and to USA STRATCOM LGN BN, OKI from November 21, 1966 to January 2, 1967, and to USASTRATCOM Long Lines Bn (DCS) OKI APO SF 96331 from January 1, 1967 to May 14, 1968.  Also request all available information as to the Veteran's occupational duties while stationed in Okinawa, Japan and whether there  are any records showing that he traveled to Vietnam for temporary duty at any time while stationed in Okinawa.   

All pertinent follow up must be undertaken and all records requests and responses received must be documented in the claims file for review.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim for service connection for the cause of the Veteran's death should be readjudicated based on the entirety of the evidence, to include all evidence received since issuance of the April 2013 statement of the case (SOC).  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case (SSOC) and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



